STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                      NO.    2022       KW   0345

VERSUS


PORTER      MAJOR,      JR.                                                          JULY       18,   2022




In   Re:         Porter        Major,       Jr.,     applying        for      supervisory             writs,

                 19th      Judicial       District          Court,      Parish        of    East       Baton
                 Rouge,       No.   03- 17- 0923.




BEFORE:          HOLDRIDGE,         PENZATO,        AND    LANIER,     JJ.


        WRIT     DENIED.            Relator         filed     this      request           for     mandamus

relief      shortly        after      filing       the motion     at    issue        in    the    district
court.          Accordingly,           this    court       will   not        intervene          where    the
applicant        has    not    allowed        sufficient      time     for    the     district         court
to   respond.


                                                     GH

                                                     AHP
                                                     WIL




COURT      OF APPEAL,         FIRST    CIRCUIT




                S'     D
        DEPUTY     CLERK       OF   COURT
                 FOR    THE    COURT